I am not prepared to say that I dissent from the judgment in this case, but there is one point upon which I should greatly desire to hear further and fuller argument.
The law (Pol. Code, sec. 3680) provides that whenever land has been sold to the state for failure to pay the taxes, and remains unredeemed, there shall be entered upon each subsequent assessment-book immediately after the description of the property the fact that said property has been sold for taxes, with the date of the sale, and that upon all bills or statements of or for taxes subsequently accruing upon the same property up to the time of redemption or conveyance by the state there shall be legibly written, printed, or stamped the words "Sold for taxes," with the date of sale. The object of this law is plain; it is intended not only to give notice to the delinquent taxpayer, but to his grantees every year for five years, of the fact of the delinquency and sale, and the necessity of effecting a redemption. The utility and necessity of such a provision in order to prevent the grossest injustice to owners of real property is obvious. The payment of taxes is largely intrusted to agents. Agents for that purpose have often proved unfaithful or negligent, and the absent owner who has provided the money to pay the taxes, relying upon *Page 242 
this law for timely warning of any neglect on the part of his agent to make the payment, may, if this law is disregarded, find himself at the end of five years despoiled of his property by the misconduct of the state's agents, notwithstanding the state has all the time been receiving from him the taxes subsequently levied, while his title was being secretly undermined. Of course it can be seen that the legislature so far from intending such a consequence, has provided ex industria an effective means of preventing it, and such a provision should not be placed in the same category with those merely formal and unessential directions which have no semblance of benefit to the taxpayer.
The state in this instance has given assurance to the person who continues to pay taxes on property that has been sold on account of the delinquency of his grantor, or agent, or trustee, or ancestor, that it will not forfeit his rights without express and repeated warning. To say that after thus lulling him into a fancied security, the state can make a false recital in a tax-deed conclusive evidence of a notice that has never been given, is to disregard a principle of equity, which it seems to me ought to bind even a sovereign state.
I think that upon more mature consideration the court might have found a way to decide the cause according to its manifest equity.